Citation Nr: 0617165	
Decision Date: 06/13/06    Archive Date: 06/26/06

DOCKET NO.  03-24 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for 
hypercholesterolemia.

3.  Entitlement to an initial evaluation greater than 20 
percent for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to October 
1978.  The Board observes that the veteran's discharge 
documents reflect that he had previous service of 15 years 
active service and 5 years inactive service.  In addition, 
these records show that he had service in Vietnam, and was 
awarded the Combat Action Ribbon.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decision rendered in August 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO).

The veteran testified before the undersigned Veterans Law 
Judge in May 2005.  A transcript of the hearing has been 
associated with the claims file.

In August 2003, the veteran submitted a substantive appeal 
identifying the issues of service connection for a bilateral 
eye condition, bilateral knee condition, and low back pain, 
which perfected his appeal as to these issues.

In July 2003 the RO granted service connection for bilateral 
cranial nerve IV palsy, due to diabetic microvasculopathy and 
cataracts.  The disability was evaluated as noncompensable, 
effective May 8, 2001.  The veteran has not appealed the 
evaluation assigned or the effective date.  As the benefit 
sought on appeal, service connection for a bilateral eye 
disability, has been fully resolved in the veteran's favor, 
the claim on appeal to the Board has been rendered moot and 
there is no longer a question or controversy remaining with 
respect to this claim.

In May 2005, the veteran testified before the undersigned 
Veterans Law Judge that he wished to withdraw his claims for 
service connection for bilateral knee and lower back 
disabilities.  As the veteran has withdrawn his appeal as to 
these issues, there remains no allegation of error of fact or 
law for appellate consideration.  The Board therefore has no 
jurisdiction to review these issues.

The veteran is service connected for hypertension, associated 
with the service-connected diabetes mellitus type II.  
Reference was made to possible heart disease in his personal 
hearing in May 2005 but it is unclear wheter or not service 
connection is being claimed.  If the veteran wishes to file a 
claim for service connection for heart disease, he should so 
notify the RO. 

The Board further notes that the veteran filed informal 
claims in April 2005 for service connection for PTSD and the 
residuals of gall bladder surgery.  These claims are referred 
to the RO for appropriate action and adjudication.

The issue of entitlement to service connection for bilateral 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The service connected diabetes mellitus is manifested by 
requirement for insulin administered by injection two times 
per day in addition to insulin taken orally three times per 
day, restricted diet, and restricted physical activities.

2.  Elevated cholesterol is a laboratory finding and not a 
disability or disease; it has not been shown the veteran has 
any disability associated with elevated cholesterol of 
service origin




CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 40 percent, and 
no greater, for diabetes mellitus have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005);  
38 C.F.R. §§ 3.102, 4.1, 4.3, 4.6, 4.7, 4.120, Diagnostic 
Code 7913 (2005).

2.  Hypercholesterolemia was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in 
part, at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim. Under 38 U.S.C.A. § 
5103(a), VA must notify the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim, which information and evidence that VA will seek to 
provide, and which information and evidence the claimant is 
expected to provide. Under 38 C.F.R. § 3.159, VA must request 
that the claimant provide any evidence in the claimant's 
possession that pertains to a claim.

During the pendency of this appeal, in March 2006, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
holding that the VCAA notice requirements must also include a 
provision pertaining to the rating of the disability and the 
effective date of the award. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
adjudication by the RO.

In the present case, the RO sent the appellant a pre-decision 
VCAA letter in March 2002 concerning the issue of service 
connection for his claimed disabilities, including diabetes 
mellitus, which was the veteran's original claim.  
Subsequently, the RO granted service connection for diabetes 
mellitus and the veteran appealed the evaluation assigned.  
In November 2004, the RO issued a VCAA letter concerning the 
issue of the evaluation to be assigned.  Both letters 
contained notice of the evidence required to prevail in his 
claim, namely medical evidence reflecting current diagnosis, 
evidence of an inservice injury, and medical evidence 
reflecting that the currently diagnosed disabilities were 
etiologically related to active service for service 
connection, and evidence that the disability was worse than 
originally evaluated for increased evaluation.  The appellant 
was informed that VA would obtain service medical records, VA 
records, and records of other Federal agencies, and that he 
could submit private medical records or authorize VA to 
obtain the records on his behalf.  The letters notified the 
appellant that additional evidence was needed and requested 
that he provide it or notify the RO where it could be 
obtained.

Although the timing of the VCAA and of the type of evidence 
needed to substantiate the claim for an increased evaluation 
did not fully comply with the requirement that the notice 
must precede the adjudication, as the issue of an increased 
evaluation was a "downstream" issue, the action of the RO 
described above cured the procedural defect because the 
veteran had the opportunity to submit additional argument and 
evidence, which he did, and to address the issues at a 
hearing, which he also did before the undersigned Veteran's 
Law Judge in May 2005.  

As for content of the notice, the letters substantially 
comply with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence), of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); and, of Pelegrini, supra (38 C.F.R. § 3.159 notice).

Although the notice did not include any provision for 
effective date, should the benefit sought be granted, the 
Board observes that there is no prejudice to the veteran, as 
the grant of increased evaluation herein discussed is 
assigned beginning the date that service connection was 
effectuated and the claim for service connection for 
hypercholesteroplmia is denied.  There is thus no prejudice 
to the veteran in proceeding in the present claim.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  Under the duty to assist, 38 C.F.R. § 
3.159(c)(4), VA will provide a medical examination or procure 
an opinion if such is necessary to decide the claim.  The 
veteran was accorded a VA examination in December 2004.  In 
addition, the RO has obtained service medical records and VA 
treatment records, and the record contains medical records 
from several military medical facilities from 1978 through 
2000.  Hence, the Board finds the medical evidence currently 
of record presents a clear picture of the veteran's current 
disability.  

No other records have been identified which have not been 
obtained in the present case.  And, in fact, the veteran 
testified that he had not received any other treatment or 
that any other treatment records were outstanding.  Thus, the 
Board concludes that the duty-to-assist provisions of the 
VCAA were met.

Higher Initial Evaluation

The RO granted service connection for diabetes mellitus in an 
August 2002 rating decision.  A 20 percent evaluation was 
assigned, effective July 9, 2001, the day the change in 
regulation adding diabetes mellitus type II to the 
presumptive list of diseases associated with exposure to 
herbicides became effective.  The veteran appealed the 
evaluation assigned.  It is noted that an earlier effective 
date of May 8, 2001 was assigned in a July 2003 rating 
decision pursuant to revised regulations.  

In May 2005, the veteran testified before the undersigned 
Veteran's Law Judge that his diabetes mellitus is marked by 
more frequent visits to health care professionals than has 
been represented and by restricted activities, such as 
difficulty walking any distance and weakness.  He also 
testified that health care professionals were having problems 
controlling his blood sugar levels.  He stated he is 
prescribed insulin, and he takes two different forms of oral 
medication, one three times per day and a second twice a day, 
in addition to injections of insulin, which he takes twice a 
day.  Finally, he submitted additional evidence showing that 
his physical activities are restricted.  He testified that he 
waived review of this submitted evidence by the agency of 
original jurisdiction.

Service-connected disabilities are rated in accordance with 
the VA's Schedule for Rating Disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4 (2005). 
When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating.  38 
C.F.R. § 4.7.

As noted above, the veteran appealed the initial evaluation 
assigned his diabetes mellitus upon the grant of service 
connection.  Hence, the Board will consider the proper 
evaluation to be assigned from the date of service 
connection, pursuant to the holding of the U.S. Court of 
Appeals for Veterans Claims (hereinafter Court) in Fenderson 
v. West, 12 Vet. App. 119 (1999).  

Diabetes mellitus is evaluated under Diagnostic Code 7913.  A 
20 percent evaluation contemplates symptoms of the disease 
requiring insulin and restricted diet, or; oral hypoglycemic 
agent and restricted diet.  A 40 percent evaluation is 
afforded for symptoms requiring insulin, restricted diet, and 
regulation of activities.  See 38 C.F.R. § 4.120, Diagnostic 
Code 7913 (2005).  

Post service treatment records, including treatment at 
military health care facilities and at VA reflect that the 
veteran has required constant follow-up care for his 
diabetes, including prescribed insulin administered by 
injection and taken orally.  VA treatment records show that 
the veteran requires two insulin shots daily and at least two 
types of medication taken orally-one taken three times daily 
and the other, two times daily-to control his diabetes.  
These records confirm that the veteran's health care 
providers have found it difficult to achieve control of his 
blood sugar throughout the period of time under appeal.  The 
veteran has required dietary consultation and training in 
nutrition.  It may be inferred from these records that his 
diet is restricted.

In addition, these records show that his physical activities 
have been limited.  An entry dated in October 2004 reflects 
that the veteran was precluded from engaging in meaningful 
exercise because of severe physical limitation.  The Board 
observes that this entry does not explain the precise 
physical limitation that precludes the veteran's ability to 
engage in physical activities.  In addition, the record 
reveals that the veteran has complained of and received 
treatment for other, nonservice-connected, disabilities 
including bilateral knee and lower back pain, and a shoulder 
condition that required steroid injection.  Notwithstanding, 
the veteran testified that his feeling of overall weakness 
and pain and tingling in his lower extremities have made it 
difficult for him to walk.  The Board finds his testimony to 
be credible.  Moreover, review of the record shows that the 
veteran is service connected for peripheral neuropathy of the 
left and right lower extremities, associated with his 
diabetes, and that he has complained of pain and weakness in 
his legs.  

After review of the medical evidence, the Board finds that 
the disability picture represented meets the criteria for a 
40 percent evaluation for the service connected diabetes from 
the date of service connection in May 2001.  See 38 C.F.R. 
§ 3.102.  

A 60 percent evaluation is assigned for symptoms of diabetes 
requiring insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic health care provider, plus 
complications that would not be compensable if separately 
evaluated.  The Board finds that the required manifestations 
for a 60 percent evaluation are not met in the present case.  
First, the record presents no evidence of episodes of 
ketoacidosis or hypoglycemic reactions requiring 
hospitalizations or twice monthly visits to a diabetic care 
provider.  Second, while complications have been observed-
including peripheral neuropathy, hypertension, and bilateral 
cranial nerve palsy-these conditions are separately service 
connected and evaluated.

Thus, the Board finds that the evidence of record supports an 
initial evaluation of 40 percent from the date of service 
connection in May 2001 for diabetes mellitus.  However, a 
preponderance of the evidence simply does not support the 
grant of an initial evaluation greater than 40 percent for 
this disability.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of an "extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (2005).  The governing norm in these 
exceptional cases is a finding that the case presents such 
exceptional or unusual factors such as marked interference 
with employment or frequent periods of hospitalization, such 
as to render impractical the application of the regular 
schedular standards.  Id.  In the present case, however, the 
record does not show that the veteran has required treatment 
so frequent, including hospitalization, for his diabetes 
mellitus such as to render the schedular criteria 
impractical.  The records further does not show that the 
diabetes mellitus has interfered markedly with his 
employment.  Hence, as a whole, the evidence does not show 
that the impairment resulting solely from the service-
connected diabetes mellitus warrants extra-schedular 
consideration.

The Board has considered the applicability of "staged 
ratings" in accordance with Fenderson, supra, but finds that 
they are not warranted in this case.  For reasons explained 
above, the medical evidence shows that the service-connected 
diabetes mellitus meets the criteria for an evaluation of 40 
percent, and no greater, from the time service connection was 
made effective, in May 2001.  

Service Connection for Hypercholesterolemia

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.303(a) (2005). In this case, it has been 
argued that service connection is warranted for 
hypercholesterolemia, or elevated cholesterol.  

Service medical records are negative for  findings of 
hypercholesterolemia.  At his May 2005 hearing the veteran 
testified that he was found to have elevated cholesterol 
about 1998 to 2000.  This was many years after service.

Hypercholesterolemia, defined as "excess of cholesterol in 
the blood," DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 629 
(26th ed. 1981), is a laboratory finding and is not a 
disability in and of itself for which VA compensation 
benefits are payable. See 61 Fed. Reg. 20,440, 20,445 (May 7, 
1996) (Diagnoses of hyperlipidemia, elevated triglycerides, 
and elevated cholesterol are actually laboratory results and 
are not, in and of themselves, disabilities. They are, 
therefore, not appropriate entities for the rating 
schedule.). The term "disability" as used for VA purposes 
refers to impairment of earning capacity. See Allen v. Brown, 
7 Vet. App. 439, 448 (1995).

There is no evidence of record suggesting the veteran's 
hypercholesterolemia causes any impairment of earning 
capacity.  While elevated cholesterol may be evidence of 
underlying disability or may later cause disability, service 
connection may not be granted for a laboratory finding.  The 
Board notes that VA treatment records contain a statement, 
dated in October 2004, that the veteran suffers from the 
sequelae of diabetes including cardiovascular disease.  
Another entry, dated in October 2002, reflects that he is 
diagnosed with arteriosclerotic heart disease and that 
diabetes causes a microvascular disease of his heart.  
However, a VA examination specifically to determine whether 
or not he had cardiac disease was performed in December 2004.  
After review of the records, including diagnostic studies and 
examination, no cardiac diseae was found.  There is no 
evidence of any disability associated with 
hypercholesterolemia.  

Accordingly, because the veteran does not have a current 
disability for which service connection may be granted, the 
Board concludes that the preponderance of the evidence is 
against his claim of service connection for elevated 
cholesterol, and his claim therefore must be denied.


ORDER

An initial evaluation of 40 percent, and no greater, is 
granted for diabetes mellitus, subject to the laws and 
regulations governing the award of monetary benefits.

Service connection for hypercholesterolemia is denied.


REMAND

The veteran also seeks entitlement to service connection for 
bilateral hearing loss.

VA treatment records show that the veteran is diagnosed with 
bilateral high frequency sensorineural hearing loss.  In 
addition, he testified before the undersigned Veterans Law 
Judge that he sustained acoustic trauma from repeated 
exposure to 60 millimeter mortar firing as both an instructor 
and during active service in Vietnam.  His discharge 
documents reflect service in Vietnam and that he was awarded 
the Combat Action Ribbon.

Certain presumptions are granted veterans who participated in 
combat during active service, including the acceptance of lay 
or other evidence of service incurrence or aggravation of an 
injury or disease notwithstanding the lack of any official 
record if such injury or disease is consistent with the 
circumstances, conditions, or hardships of service.  See  38 
U.S.C.A. § 1154(b) (West 2002 & Supp. 2005).


The Board finds it would be helpful to afford the veteran 
audiological examination to determine the nature, extent, and 
etiology of his currently manifested hearing loss.  See 
38 C.F.R. § 3.159(c)(4) (2005).

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements for the veteran to 
be afforded an audiological examination 
to determine the nature, extent, and 
etiology of any manifested hearing 
disabilities.  All indicated tests and 
studies should be performed.  The claims 
folder must be sent to the examiner(s) 
for review.  The examiner is requested to 
provide an opinion as to whether it is at 
least as likely as not that any 
manifested hearing impairment had its 
onset during the veteran's active 
service-in particular, if it is at least 
as likely as not that any diagnosed 
hearing impairment is the result of 
acoustic trauma sustained during combat 
in Vietnam, or training in 60 millimeter 
mortars, or is otherwise the result of 
any period of active service or incident 
thereof.

2.  Re-adjudicate the veteran's claim for 
service connection for bilateral hearing 
loss.  If the benefit sought on appeal 
remains denied, the veteran should be 
provided an SSOC.  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and discussion of 
all pertinent regulations not previously 
provided.  An appropriate period of time 
should be allowed for response.  

The case should thereafter be returned to the Board for 
further review, as appropriate.  The appellant need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The veteran 
is advised that failure to appear for scheduled VA 
examination without good cause could result in the denial of 
his claim.  38 C.F.R. § 3.655 (2005).  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).  The Board intimates 
no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


